Citation Nr: 0218791	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  98- 02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of shell fragment wounds to the right shoulder and back, 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals 
of a shell fragment wound to the right foot, with separate 
gunshot wounds of the third and fourth metatarsal bones, 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, this case was remanded by 
the Board to the RO for additional development.  


FINDINGS OF FACT

1.  The residuals of shell fragment wounds to the right 
shoulder and back result in pain, but are not productive 
of moderately severe injury to Muscle Group II.  

2.  The shell fragment wound to the right foot, with 
separate gunshot wounds of the third and fourth metatarsal 
bones result in pain more nearly approximating severe 
impairment.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right shoulder 
and back have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5302 (2002); 38 C.F.R. 
§§ 4.55, 4.56, Diagnostic Code 5302 (1996).

2.  The criteria for a 30 percent rating for a shell 
fragment wound to the right foot, with separate gunshot 
wounds of the third and fourth metatarsal bones have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5310 (2002); 38 C.F.R. §§ 4.55, 4.56, 
Diagnostic Code 5310 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of VA to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of increased evaluations 
for gunshot and shell fragment wounds of the right 
shoulder, back, and right foot, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service and 
private medical reports and records.  In addition, the 
veteran has been afforded VA medical examinations for 
evaluation of his right shoulder and back, and right foot 
disabilities.  With regard to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the 
criteria for increased evaluations.  All information 
requested in the March 1999 Board remand has been 
obtained.  Also, in response to a June 2000 request for 
information from the RO, the veteran identified private 
medical treatment and those records have been obtained and 
associated with the claims folder.  Furthermore, in a July 
2002 supplemental statement of the case with cover letter, 
the veteran was effectively furnished notice of the types 
of evidence necessary to substantiate his claim as well as 
the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Considering the foregoing, the Board finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations 
in the first instance does not prejudice him.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
24, 1992).

Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §  Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The evaluation of the same disability under various 
diagnoses is to be avoided. Disability from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation. Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's service-connected right shoulder and back 
shell fragment wounds have been rated 20 percent disabling 
by the RO under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5302, Muscle Group II.  The shell fragment 
wounds of the right foot with separate gunshot wounds of 
the third and fourth metatarsal bones have been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5310, Muscle Group X (intrinsic muscles of the 
plantar or dorsal aspect of the foot).

The Board acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle 
injuries were amended effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (June 3, 1997).  This change took effect 
subsequent to the receipt of the veteran's initial claim 
on the issues on appeal, in April 1997.  When a law or 
regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claims must also be reviewed in light of the 
regulatory changes dealing with the pertinent rating 
criteria as well as under the applicable regulations in 
effect when the veteran's claims were filed.  See also 
Fischer v. West, 11 Vet. App. 121, 123 (1998) (applying 
Karnas to change in rating criteria for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, 
moderately severe and severe.  The type of disability 
pictures are based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage 
and the cardinal signs of muscle disability (loss of 
power, lowered threshold of fatigue and impairment of 
coordination).  38 C.F.R. § 4.54 (1996).  For purposes of 
the present case, the following criteria is pertinent with 
regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service 
department record of wound of slight severity 
or relatively brief treatment and return to 
duty.  Healing with good functional results.  
No consistent complaint of cardinal symptoms 
of muscle injury or painful residuals. 

     Objective findings.  Minimum scar; 
slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus.  No 
significant impairment of function and no 
retained metallic fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of 
at least moderate degree.  Absence of 
explosive effect of high velocity missile and 
residuals of debridement or of prolonged 
infection. 

     History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service for 
treatment of wound.  Record in the file of 
consistent complaint on record from first 
examination forward, of one or more of the 
cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after 
moderate use, affecting the particular 
functions controlled by injured muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests 
the rule that with strong efforts, 
antagonistic muscles relax is to be applied 
to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of low 
velocity, with debridement or with prolonged 
infection or with sloughing of soft parts, 
intermuscular cicatrization.  

     History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment of 
wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of 
muscles wounds.  Evidence of unemployability 
because of inability to keep up with work 
requirements is to be considered, if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high 
velocity missile, or shattering bone fracture 
with extensive debridement or prolonged 
infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the sound 
side or of coordinated movements show 
positive evidence of severe impairment of 
function.  In electrical tests, reaction of 
degeneration is not present but a diminished 
excitability to faradic current compared with 
the sound side may be present.  Visible or 
measured atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without 
true skin covering, in an area where bone is 
normally protected by muscle, indicates the 
severe type.  Atrophy of muscle groups not 
included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and 
atrophy of an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in the 
severe group if there is sufficient evidence 
of severe disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c-d) (2001).  For purpose of the 
present case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and 
through or deep penetrating wound of short 
track from a single bullet, small shell or 
shrapnel fragment, without explosive effect 
of high velocity missile, residuals of 
debridement, or prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury 
as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and 
through or deep penetrating wound by small 
high velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up 
with work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, 
or coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one 
of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering 
in an area where bone is normally protected 
by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

               (G)  Induration or atrophy of 
an entire muscle following simple piercing by 
a projectile. 

38 C.F.R. § 4.56 (2002).  

Factual background

Service medical records show that in March 1944, the 
veteran sustained a gunshot wound to the right foot when 
he was ambushed while on guard duty.  The wound was 
described as a penetrating wound with fractures to the 
proximal portion of the third and fourth metatarsal bones.  
The point of entry was described as being on the foot 
dorsum, between the third and fourth metatarsal bones near 
the proximal end, with the point of exit being immediately 
below the point of entry.  

During combat in January 1945, the veteran sustained 
multiple grenade shell fragment wounds to the back, right 
arm, and right foot.  The wounds were described as small, 
and they were cleaned and dressed.  By mid-February 1945 
it was reported that all the wounds had healed.  The final 
surgeon's diagnosis was:  Wounds, multiple, penetrating 
back, arm right, incurred from enemy shell fragment.  At 
the veteran's January 1946 service discharge physical 
examination, right foot, and back shell fragment wound 
scars were reported.  An evaluation of the musculoskeletal 
system revealed no defects.  The veteran complained of 
weakness in the foot on walking.  It was reported that 
there was no abnormality except a right foot scar.  

At a VA medical examination in February 1991, the veteran 
complained of right foot and ankle pain particularly on 
damp days, along with pain on motion of the (left) 
shoulder, some limitation of motion of the shoulders was 
reported.  A left shoulder scar was described as faint and 
minimally visible, approximately 1 centimeter, dry, fully 
healed, and not associated with any muscle group 
involvement.  There was also a faint minimally visible 
minimally palpable 1/2 centimeter scar in the region of the 
dorsum of the right foot which was dry and not associated 
with any muscle group involvement.  An X-ray of the right 
foot revealed hypertrophic spurring of the post superior 
surface of the calcaneus and mild hallux valgus deformity.  
The pertinent diagnoses were:  Status post shell fragment 
wound (left) shoulder with healed dry scar found as sole 
found residual; chronic pain reported in the region of 
shell fragment wound, adequate dexterity and range of 
motion noted in right hand veteran; status post shell 
fragment wound right foot with healed dry scar noted as 
sole found residual; adequate gait observed on examination 
although limited gait and chronic pain reported walking in 
inclement weather.  

Private and VA clinical records dated in March and June 
1997 reveal the veteran's complaints of worsening right 
foot and back pain exacerbated by humidity and exercise.  
Physical examination findings report that there was no 
loss of motion or strength in the right shoulder and that 
there was full range of motion of the right toes with some 
tenderness to deep palpation.  X-rays revealed mild 
degenerative arthritis of the acromioclavicular joint with 
possible supraspinatus impingement, and degenerative 
arthritis of the metatarsal phalangeal joint of the great 
toe.  

In April and May 1999 a private physician reported that 
the veteran continued to complain of daily right foot and 
shoulder pain.  Physical examination findings revealed 
that the veteran was only able to abduct his arm to the 
horizontal or shoulder level.  Right foot scars were 
described as tender to the touch.  

A VA medical examination of the spine was performed in 
April 2000.  The veteran continued to complain of right 
foot, shoulder, and back pain.  He stated that the 
problems contributed to weakness, stiffness, swelling, and 
fatigability, and were exacerbated by changes in the 
weather.  The veteran reported that he was unable to stand 
or walk for extended periods, climb inclined planes or 
lift objects due to foot, back, and shoulder pain.  It was 
reported that the veteran had been retired from work since 
1994.  The physical examination revealed that the veteran 
walked with a right limp secondary to ankle pain.  
Shoulder flexion was listed as 0 to 170 degrees, and 0 to 
180 degrees and described as normal; shoulder abduction 
was 0 to 165 degrees and 0 to 180 degrees and normal; 
shoulder external and internal rotation were 0 to 90 and 0 
to 90 degrees and normal.  It was reported that there was 
no instability of the shoulder and that (shoulder) 
musculature was normal.  

An X-ray of the right foot revealed reactive change in the 
periosteum, the shafts, and metatarsals, including two, 
three, and four.  Shoulder X-rays revealed mild 
degenerative changes in the acromioclaivicular (AC) joint 
and possible supraspinatous impingement.  The diagnostic 
impression indicated that the veteran had severe ankle 
pain secondary to shrapnel injury for which there was 
evidence of surgical intervention.  It was stated there 
was limitation of motion and pain secondary to soft tissue 
contracture and fibrosis.  In regard to the veteran's 
shoulder, it was reported that there was limitation of 
motion which may in part be related to degenerative 
changes of the AC joint.  It was stated that there was no 
significant residual effect of the shoulder, referable to 
any active duty injury.

A medical examination of the feet was performed in April 
2000.  The veteran complained of right foot numbness and 
pain, along with some stiffness.  It was stated that he 
did not fatigue easily but he had a lack of endurance, and 
that his symptoms were exacerbated by rainy and cold 
weather.  The physical examination revealed a small scar 
on the dorsum of the right foot in the area of the third 
metatarsal.  There was decreased sensation in the right 
foot dorsally and plantarly.  X-rays of the revealed 
disruption at the base of the second and third metatarsals 
consistent with an old gunshot wound.  The diagnoses were: 
Decreased sensation to the distal portion of his right 
foot; scar on the dorsum of his right foot, which is 
nontender; degenerative change at the base of the second 
and third metatarsals and peripheral vascular disease 
bilaterally.  

At a VA medical examination of the muscles in April 2000, 
it was reported that the veteran had approximately 18 
small shell fragments that remained in his right scapula.  
Continued pain and flare-ups of pain in the right shoulder 
were reported.  The physical examination revealed a small, 
well healed, slightly hypopigmented, fully mobile, non 
tender 1 centimeter round scar on the upper aspect of the 
(right) scapula.  It was reported that there was no 
evidence of surrounding tissue or vascular injury.  The 
right shoulder was described as slightly lower than the 
left shoulder, and there was tenderness over the area of 
the scapula spine in the AC joint.  It was reported that 
there was mild wasting and atrophy of the teres major and 
infraspinatus musculature.  Limitation of motion of the 
right shoulder due to pain and tenderness was reported.  
Range of motion studies revealed that right shoulder 
abduction was to 170 degrees and external rotation was to 
75 degrees.  Muscle strength was 5/5.  The diagnoses were:  
Shrapnel injury to the right shoulder, sustained on active 
duty; post-traumatic arthritis of the right AC joint; mild 
muscle atrophy of teres major and minor, more likely than 
not secondary to injury sustained while on active duty; 
decreased range of motion of the right shoulder in a right 
handed veteran; minimal scarring to the upper portion of 
the right scapula, secondary to shrapnel injury, no 
evidence of disfigurement.  Photographs of the back and 
shoulder were taken and associated with the medical 
examination report.  

A VA medical examination of the peripheral nerves was 
performed in April 2000.  The veteran complained of 
numbness and tingling in his feet and hands and a history 
of aching in his right foot since a gunshot wound.  A 
medical history of diabetes was also reported.  The 
physical examination revealed decreased sensation in the 
distal feet to the lower legs.  Strength in both lower 
extremities was described as fairly normal, with some loss 
of intrinsic musculature.  There was a little weakness of 
the toe flexors reported bilaterally, and tenderness of 
the foot bone.  The diagnoses were:  Peripheral neuropathy 
secondary to diabetes mellitus; right foot pain, appears 
to be nonneuritic in quality, primarily intermittent 
aching that is deep and may have related to his gunshot 
wound, but no exit or entry scars; he certainly could have 
some arthritic changes related to this.  

Analysis

I.  Shell Fragment Wounds to the Right Shoulder and Back

As previously indicated, service medical records confirm 
that during combat the veteran sustained shell fragment 
wounds to the right shoulder and back which were described 
as small and apparently healed within a relatively short 
period of time.  In fact, although scars were reported at 
discharge there was apparently no evidence at the time of 
related musculoskeletal defects.  

The postservice clinical data reveals the veteran's 
ongoing complaints of worsening right shoulder and back 
pain that is exacerbated by weather and limits some of his 
activities.  In April 2000 VA medical examination findings 
revealed a well healed right scapula scar described as 
minimal, along with some mild wasting of associated 
musculature that was attributed to the shell fragment 
wound.  There is some indication of limitation of motion 
of the right shoulder along with X-ray evidence of 
arthritis in the acromioclavicular joint, although this 
has not been etiologically related to the right shoulder 
and back shell fragment wounds.  

While the clinical findings show that the veteran has some 
disability due to the grenade fragment wounds, it does not 
appear that the impairment results in more than the 
current 20 percent disability evaluation under either the 
old or the new rating criteria.  It is important to note 
that a VA physician has opined that there is no 
significant residual effect of the shoulder, referable to 
any active duty injury.  Significantly, the record shows 
that there is no evidence of through and through or deep 
penetrating wounds to the right shoulder and back, 
prolonged infection or hospitalization, sufficient muscle 
disability or impairment or loss of deep fascia.  In 
summary, the veteran's service-connected right shoulder 
and back disability is not manifested by symptomatology 
indicative of more than a 20 percent evaluation under the 
criteria governing muscle injuries.  

The veteran complains of right arm pain and the Board 
recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in 
order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's 
joints when the rating code under which the veteran is 
rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the pertinent 
evidence does not show additional functional loss due to 
pain so as to result in more than moderate injury to 
Muscle Group II.  A moderately severe injury on the right 
is not shown.  

Additionally, this case does not present such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b).   

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for residuals of a shell 
fragment wound to the right shoulder and back.  

II.  Shell Fragment Wounds to the Right Foot, with 
Separate Gunshot Wounds of the Third and Fourth Metatarsal 
Bones

The veteran sustained separate gunshot and shell fragment 
wounds to the right foot during service.  The right foot 
gunshot wound was through and through and resulted in 
fractures of the third and fourth metatarsal bones of the 
foot.  The subsequently incurred shell fragment wound of 
the right foot was cleaned and dressed, and described as 
small.  There is no indication from the record that either 
of the wounds took an extensive time to heal.  While it 
was reported at discharge from service that the veteran 
had a right foot scar and that he complained of right foot 
weakness, no other pertinent abnormality was reported on 
physical examination.  The postservice clinical data 
reveals the veteran's ongoing complaints of right foot 
symptoms, including pain on walking.  In the recent past 
scars of the right foot have been reported as tender to 
the touch in the past, but in the April 2000 VA medical 
examination a right foot dorsum scar was described as 
nontender.  The veteran walks with a limp, and 
degenerative changes of the toes of the second and third 
metatarsal bones have been shown by X-ray.  It is 
noteworthy though that the veteran has other right foot 
pathology.  In 1991 X-rays revealed hypertrophic spurring 
of the post superior surface of the calcaneus and a mild 
hallux valgus deformity, and symptoms associated with 
peripheral neuropathy of the feet have been related to 
diabetes.  These other foot disabilities are not shown to 
be etiologically related to the service connected shell 
fragment and gunshot wounds.  

The veteran sustained a through and through penetrating 
wound to the right foot during service which fractured 
bones in his right foot.  However, there is no evidence 
that he was hospitalized for a prolonged period for either 
right foot wounds, nor is there evidence that the wounds 
are ragged, depressed, or adherent.  Nevertheless, the 
more recent evidence paints a picture of significant pain 
associated with the right foot disability.  While the 
Board notes that there is evidence of some neuropathy 
associated with the veteran's diabetes, it appears that 
medical examiners have attributed the actual pain to the 
service injury.  With this in mind, and in view of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 regarding additional 
functional loss due to pain, the Board believes that the 
resulting disability picture shown by the evidence more 
nearly approximates severe impairment so as to warrant a 
30 percent rating under Code 5310.  38 C.F.R. § 4.7.  The 
Board makes this findings on the basis that the evidence 
does not clearly show that the injury involves only the 
dorsal area, and the Board therefore applies the 30 
percent rating for plantar muscle function.  The Board 
finds that such a result is warranted under both the old 
and the new criteria.  

A 30 percent rating for severe impairment under Code 5310 
is the highest rating available under that Code, and no 
other diagnostic criteria appear to be applicable in this 
case.  Moreover, the facts do not demonstrate such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to warrant 
referral for consideration on an extra-schedular basis.  
38 C.F.R. § 3.321(b).

In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right shoulder 
and back, is not warranted.  To this extent, the appeal is 
denied.   

Entitlement to a 30 percent rating for residuals of a 
shell fragment wound to the right foot, with separate 
gunshot wounds of the third and fourth metatarsal bones, 
is warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

